Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final action is in reply to the amendments filed on 18 December 2020.
Claims 1, 3, 15, 20, 23 and 24 have been amended.
Claims 26-47 have been canceled.
Claims 1-25 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections previously raised, these objections are respectfully withdrawn.
Applicant’s amendments sufficient to overcome the 112 rejections and are respectfully withdrawn with the exception of the unresolved antecedent basis issue that remains in Claim 24, see below.
Applicant’s amendments are insufficient to overcome the 101, 102 and 103 rejections previously raised, these rejections are respectfully maintained and updated below as necessitated by the amendments to the claims..  

Response to Arguments
Applicant’s arguments filed on 18 December 2020 have been fully considered but are not persuasive.
Regarding the 101 rejection, applicant argues that the examiner’s interpretation is an oversimplification and that the claimed invention is more technical in nature.  Specifically because the preamble sets forth that it is a knowledge management method.  Examiner respectfully disagrees.  
Applicant’s arguments rely on language solely recited in preamble recitations in the independent claims which refer to “knowledge management”. When reading the preamble in the context of the entire claim, the recitation of knowledge management is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, lexicography has not been invoked with regards to “knowledge management”.  While applicant argues that knowledge management is well known as only being associated with computer based implementations, examiner respectfully disagrees and argues that the broadest reasonable interpretation of the claims relates to any management of information, not necessarily in a computing environment.
Applicant further argues that the claims are integrated into a practical application, similar to the limitations in Enfish where the claims focus on an improvement to technology in the field.  Examiner respectfully disagrees.
The claims recite a series of steps for profiling and matching keyword data in an electronic/computerized environment.  There is no detail set forth nor is there meaningful limitation that sets forth additional elements that illustrate an improvement to the function of the computer itself or any other technology.  Merely recited that the invention is directed to a computer based supplier knowledge management method does not illustrate a technical solution to a technical problem but instead sets forth the utilization of a computer to implement an abstract idea without illustrating what technical problem is being solved or any specific implementation of technology that resolves the issue. 
Further, Applicant argues that the management and organization of data in a platform enables efficient searching, utilization and management of information shortening and improving user interaction with a system.  Examiner respectfully disagrees.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim it must play a significant part in permitting the claimed method to be perform, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly or easily, i.e. through the use of a computer for performing calculations or matching, as is the case here.
Applicant argues that the invention sets forth an improvement that 
Regarding step 2B, applicant argues that the claims include additional elements that provide unconventional functionality that solves a computer centric problem rooted in computer technology, like in DDR.  Examiner respectfully disagrees.  The additional elements of the claims merely apply the exception and do not set forth any non-conventional arrangement of conventional elements that solve a computer centric problem, the ability to management computer or electronic data is not a technological problem that is solved with a specific technological improvement, but the generic computer merely acts as a tool to implement an electronic system for matching keywords for information requests for suppliers and users, this is a business problem that exists outside of the realm of computer technology.
Regarding the 102/103 rejections, applicant argues that the Subbloie reference makes no mention of supplier knowledge management and thus fails to teach the claims method.  Examiner respectfully disagrees.  Applicant’s arguments rely on language solely recited in preamble recitations in the independent claims which refer to “ supplier knowledge management”. When reading the preamble in the context of the entire claim, the recitation of knowledge management is not limiting because the body of the claim describes a complete invention and the language Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further applicant argues that the vendor search in Subbloie is different than the keyword matching between the RFI keywords and the supplier keywords.  Examiner respectfully disagrees.  Applicant’s argument is more specific than the limitations set forth in the claims.  The broadest reasonable interpretation of the claims requires generating an RFI comprising user specified keywords, e.g. any words in an RFI can be interpreted as user specified keywords, then the RFI is processed, the process including matching RFI keywords to keywords for a supplier, performing a search for a vendor where a user inputs keywords such as in an RFI then the search is executing by matching the keywords with the keywords associated with a vendor to provide the results is sufficient to read on the limitations of the claims because functionally equivalent actions are performed, keywords from a request are matched to keywords associated with a supplier to generate a list of potential suppliers or matches.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant 
Claim 24 recites the limitation "the vendor profile" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously identify supplier profiles but do not introduce vendor profiles, it is unclear if the vendor profile is the same as the supplier profile or if it is referring to another distinct profile.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claim 1 recites establishing profiles, generating a request for information including keywords, performing keyword matching and generating a list of candidate suppliers based on the matching.  These limitations, as drafted, illustrate a process that under its broadest reasonable interpretation, illustrate a certain method of organizing human activity.  The ability to analyze data to make a recommendation of candidate suppliers for a request illustrates a commercial interaction that matches requestors with providers.  Further, the individual steps for establishing profiles, generating a request comprising keywords, performing keyword matching and generating a list of candidates could be considered mental process steps because they set forth a series of observations and evaluations that could be done the same way mentally by a person or using a pencil and paper.  
This judicial exception is not integrated into a practical application.  The claim recites the network accessible computer system comprising a processor coupled to a storage medium and that the steps are performed electronically or are electronic.  These limitations are recited at a high level of generality and merely apply the abstract idea using a generic computer component.  The combination of the additional elements does not integrate the abstraction into a practical application.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B and does not provide an inventive concept.  
Dependent claims 2-25 include all the limitations of claim 1 and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the abstract method of organizing human activity and/or the mental process steps by describing the matching data evaluations, scoring functions, ranking rules, data 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 12-13 are rejected under 35 U.S.C. 102(a)(s) as being anticipated by Subbloie (WO 00/30004).
As per Claim 1 Subbloie teaches:
A computer-based supplier knowledge management method, comprising: 
providing a network accessible computer system comprising at least one computer processor coupled to at least one storage medium and computer program code configured for storage therein and execution thereby; and executing the computer program code to perform the method (Subbloie Pg. 4 and Fig. 1-3 illustrate a network accessible system comprising processor and medium with executable instructions), including: 
establishing an electronic profile for one or more users from an entity (Subbloie Fig. 5 item 118 illustrates the customer master file, Pg. 8 lines 5-15 describes storing consumer specific information, Pg. 19 describes the customer master file including name, address, preferences, history and profile); 
establishing an electronic supplier profile for each of a plurality of suppliers, each supplier profile comprising a set of supplier keywords (Subbloie Fig. 5 item 114 illustrates the vendor attributes file, Pg. 9 lines 7-20 describes storing vendor specific information, Pg. 18 describes the vendor attributes files including general information, address, location, service levels, size, hours of operations, quality or service, etc.); 
generating an electronic request for information (RFI) by an entity user, the RFI comprising a set of user specified RFI keywords corresponding to a project (Subbloie Fig. 1 item 23, Fig. 4 item 100, Fig. 6 item 130-132 illustrates generating an RFI with specific needs or keywords including the type of product or service, Fig. 7A-C item 160 and 162, Pg. 3 lines 21-31 describes  the ability to search available vendors, Pg. 6 line 3-4 describes generating queries for any type of information being requested, Pg. 10 describes generating request including keywords, Pg. 18 describes attributes provided in an RFI, as is further described in at least Pg. 20, 22 ; and 
electronically processing the RFI, including performing keyword matching between the RFI keywords and at least one keyword of the set of supplier keywords of one or more supplier profiles one or more of the supplier profiles (Subbloie Fig. 1, 7A-C illustrate processing the RFI by matching to determine a product or supplier matching the needs and keywords provided, Pg. 10 describes performing the query processing to match the keywords with the stored information, Pg. 17 describes the matching system using the vendor attributes and customer files to find matching vendors and/or products, Pg. 18 describes a set of attributes provided in an RFI used to find matching vendors and products, as is further described in at least Pg. 20, 22,  and 
generating a list of candidate suppliers for the project based, at least in part, on the keyword matching (Subbloie Fig. 7A-C illustrates listing the various recommendations, Pg. 10 describes generating a list of vendors for the selected categories matching the requested information keywords, e.g. a list of candidate suppliers matching the input requirements, as is further described in at least Pg. 20, 22).  
As per Claim 2 Subbloie further teaches:
wherein the RFI identifies one or more RFI service type for the project and each supplier profile includes one or more supplier good or service type, and processing the RFI includes good and/or service type matching that determines the list of candidate suppliers as suppliers having a good or service type matching an RFI service type (Subbloie Fig. 6 item 130-132 illustrates generating an RFI with specific needs including the type of product or service, Fig. 7A item 160, Pg. 3 line 21-31 describe submitting requests to a number of selected vendors of a given product or service, Pg. 10 describes entering a specific product type or service into the request, as is further described in at least Pg.18,  20, 22).  
As per Claim 3 Subbloie further teaches:
Executing the computer program code to perform the method further includes performing, by the system, the good or service type matching before the keyword matching and the keyword matching is only performed on supplier profiles having a good or service type match (Subbloie Fig. 6 item 130-132 illustrates generating an RFI with specific needs including the type of product or service, Pg. 3 line 21-31 describe submitting requests to a number of selected vendors of a given product or service, as is further described in at least Pg. 18, 20, 22).  
As per Claim 12 Subbloie further teaches:
wherein establishing the electronic profile for one or more users from an entity includes listing a set of preferred suppliers in association with the entity (Subbloie Pg. 19 describes the customer master file including name, address, .  
As per Claim 13 Subbloie further teaches: 
wherein establishing the electronic profile for one or more users from an entity includes listing a set of preferred suppliers in association with the user (Subbloie Pg. 19 describes the customer master file including name, address, preferences, history and profile, Pg. 20 describes determining a set of vendors which carry chosen brands, i.e. preferred suppliers for a type of product).

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Kenedy et al. (US 2010/0063835).
As per Claim 4
wherein performing the keyword matching includes calculating a keyword matching score for each of the one or more supplier profiles (Kenedy [0062] describes scoring providers based on preferred features that are also associated with the candidate provider, as is further described in at least [0063-0067, 0070] which describing using different scores and a degree of similarity).  
	Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to determine candidate suppliers based on matching keywords with suppliers profiles including competency information to include the ability to evaluate the degree of matching with a score that can be used to order the results because each of the elements were know, but not necessarily combined as claimed. The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did independently.  By scoring and ranking the matches, including information related to the specialty or competency of a provider, the combination enables a quantitative evaluation of the degree of matching which will provide more optimized results which better meet the needs or desires of the requesting users.
As per Claim 5 Subbloie further teaches:
wherein each supplier profile further includes supplier client tags and/or a supplier description, and performing the keyword matching for a supplier includes: determining matches between RFI keywords and the client tags in the supplier profile; and/or determining matches between the RFI keywords and the supplier keywords in the supplier profile; and/or determining matches between the RFI keywords and the supplier description in the supplier profile (Subbloie Pg. 17 describes the matching system using the vendor attributes and vendor attribute file and customer files to find matching vendors and/or products according to stored information and inputs from the request).  
As per Claim 6 Subbloie describes a product matching algorithm but does not explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein performing the keyword matching for the supplier profile includes: calculating a supplier tag score based on a number of matches between the RFI keywords and the client tags in the supplier profile; and/or calculating a supplier keyword score based on a number of matches between the RFI keywords and the supplier keywords in the supplier profile; and/or calculating a supplier description score based on a number of matches between the RFI keywords and the supplier description in the supplier profile (Kenedy [0062-0070] describes performing keyword matching between requested keywords and preferred providers using preferences and scoring different features to determine a prioritized and ranked scoring between the desired features or keywords and the provider’s profile or description).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
As per Claim 7 Subbloie describes a product matching algorithm but does not explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein: calculating the supplier tag score for the supplier profile includes summing the number of matches between the RFI keywords and the client tags in the supplier profile; and/or calculating the supplier keyword score for the supplier profile includes summing the number of matches between the RFI keywords and the supplier keywords in the supplier profile; and/or  3Attorney Docket No.: TBK-003US Applicant(s): Stephany Lapierre Preliminary Amendment Filed October 19, 2018 calculating the supplier description score for the supplier profile includes summing the number of matches between the RFI keywords and the supplier description in the supplier profile (Kenedy [0062-0070] describes calculating scores by determining a degree of similarity from different scored features in a set into a prioritized and ranked ordering of results).
 	Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
As per Claim 8
wherein the method includes calculating the keyword matching score for a supplier profile by summing at least two of the supplier tag score, the supplier keyword score, and the supplier description score (Kenedy [0062-0070] describes calculating scores by determining a degree of similarity from different scored features in a set into a prioritized and ranked ordering of results).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
As per Claim 9 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results. Subbloie describes a product matching algorithm but does not explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein generating the list of candidate suppliers includes ordering the list of candidate suppliers based on the keyword matching scores (Kenedy [0062-0070] describes generating a ranked list from the degree of similarity scores).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
As per Claim 10
calculating a keyword matching score for each supplier on the list of candidate suppliers includes associating a numerical value for each keyword match between an RFI keyword and a supplier keyword from the corresponding supplier profile (Kenedy [0062-0070] describes calculating a degree of similarity score between the providers’ profile and the request keywords).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
As per Claim 11 Subbloie describes a product matching algorithm but does not explicitly recite scoring the tags or keyword matches. However, Kenedy teaches a method for healthcare selection that uses data profiles to determine the most appropriate provider and/or product for a consumer (Abstract).  Kenedy further teaches:
wherein calculating a keyword matching score for each supplier includes accumulating the numerical values for each supplier based on the keyword matching for the corresponding supplier profile (Kenedy [0062-0070] describes calculating a degree of similarity score between the providers’ profile and the request keywords).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
As per Claim 23 Subbloie further teaches:
further comprising: the system providing electronic mechanisms enabling a supplier to add a set of keywords representing supplier features as supplier keywords (Subbloie Fig. 1 item 23, Fig. 4 item 100, Fig. 6 item 130-132 .  
	Subbloie describes supplier attributes but does not explicitly recite that they include vendor competencies.  However, Kenedy teaches in at least [0062] that service providers can be designated as preferred and the providers can be defined by specialty, i.e. competencies.
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
As per Claim 25 Subbloie does not teach by Kenedy further teaches:
wherein the supplier profiles are in the field of healthcare and supplier competencies are related to healthcare goods and/or services and/or goods and/or services useful to healthcare providers (Kenedy [0062-0064] describe using supplier or provider profiles in the healthcare field and the competencies in the profile relate to specialties, i.e. are related to healthcare good or services).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.
Claims 14-18 and 24  are rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Ganesamoorthi et al. (US 2016/0188601), hereinafter “Ganes”.
As per Claim 14 Subbloie Pg. 18 describes the vendor attributes files including general information, address, location, service levels, size, hours of operations, quality or service offered, etc., i.e. a description of services offered…and contact information.  Subbloie does not explicitly recite peer endorsement tags.  However, Gaines teaches a system and method for ranking health related content.  Gaines further teaches:
wherein the supplier profile comprises … peer endorsement tags (Ganes [0036-0037] describes the ability to include an authority score as an indicator used when evaluating healthcare content, the authority score can be a peer review by another medical expert, thus the process can maintain a list of highly rated hospitals, agencies or entities, i.e. a supplier profile includes a peer endorsement tag).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to store a supplier profile which contains information about a provider’s content being matched to a requestor or their information to include techniques for utilizing a peer review or peer endorsement as a criteria for evaluating content being matching to requirements because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By maintaining peer reviews or ratings, the combination enables a more accurate ranking of 
As per Claim 15 Subbloie Pg. 18 describes the vendor attributes files including general information, address, location, service levels, size, hours of operations, quality or service offered, etc.  Subbloie does not explicitly recite a mechanism for tagging the profile with word tags for endorsements.  However, Ganes further teaches:
further comprising: the system providing mechanisms to enable user tagging of a supplier profile, wherein a tag is a word tag applied to the supplier profile as an electronic endorsement of the supplier via its supplier profile (Ganes [0034, 0036-0043, 0063, 0066] describe the ability to utilize speech and word tagging within a profile when matching content between two elements including the ability to add an endorsement such as a peer review or authority score by another health professional).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to store a supplier profile which contains information about a provider’s content being matched to a requestor or their information to include techniques for utilizing a peer review or peer endorsement and tagging that information in a profile which is used as a criteria for evaluating content being matching to requirements because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By maintaining peer reviews or ratings by 
As per Claim 16 Subbloie further teaches:
further comprising: first pass sorting the list of candidate suppliers, including putting preferred suppliers above other suppliers (Subbloie Pg. 20 describes the ability to determine a set of vendors which carry the chosen brands, then continuing with the matching process, i.e. a first pass including preferred suppliers or vendors carrying a particular product type).  
As per Claim 17 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results. Subbloie does not teach ranking the results based on scores, however, Kenedy further teaches:
further comprising: second pass sorting the list of candidate suppliers, including determining a tag matching score for each supplier and ordering suppliers based on the tag matching score, with a supplier having the highest score above suppliers with lower scores (Ganes teaches in at least [0023, 0036-0042, 0058-0069] describe the ability to generate matching scores for any type of content including an authority score which is based on a tagged peer review or any other designated or tagged speech or content, the highest scoring content is provided).  
Ganes is combined based on the reasons and rationale set forth in the rejection of Claim 15 above.
As per Claim 18 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results.  Subbloie does not explicitly recite using endorsement tags.  However, Ganes further teaches:
wherein second pass sorting includes, if two or more suppliers tag scores match, sorting based on a number of client endorsements for each tag for each supplier, with the supplier having the highest number above the other suppliers (Ganes using specified weightings when evaluating authority, social popularity content, manual  or any other score, the filtering processes can remove content based on anchor text or process a search including specific keywords and pattern matching [0023, 0032-0033, 0036-0042] specifically when equal ranks are determined additional weightings, criteria or iterations can be used to order the resulting content).
Ganes is combined based on the reasons and rationale set forth in the rejection of Claim 15 above.  
As per Claim 24 Subbloie does not teach by Kenedy further teaches in at least [0062] the ability to enter inputs that can enable a user to designate preferences including preferred vendors.  Neither explicitly recite adding an endorsement tag to a profile.  However, Ganes further teaches:
selecting a button or other user input device, wherein in response to selecting the button or other input device the supplier profiles enable a user to recommend the supplier by adding an endorsement tag to the vendor profile (Ganes [0034, 0036-0043, 0063, 0066] describe the ability to utilize speech and word tagging within a profile when matching content .  
Ganes is combined based on the reasons and rationale set forth in the rejection of Claim 15 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Ganesamoorthi et al. (US 2016/0188601), hereinafter “Ganes” further in view of Kenedy et al. (US 2010/0063835).
As per Claim 19 Subbloie describes in at last Fig. 7C-D the ability to compare options and ranking the listed results. Neither Subbloie nor Ganes teach but Kenedy further teaches:
further comprising: third pass sorting the list of candidate suppliers, including listing suppliers having a highest keyword matching score above suppliers with lower keyword matching scores (Kenedy [0062-0070] describes order results by prioritizing different features and factors including a degree of similarity between keywords).
Kenedy is combined based on the reasons and rationale set forth in the rejection of Claim 4 above.  
Claims 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Subbloie (WO 00/30004) in view of Sweeney et al. (US 2005/0203800).
As per Claim 20
further comprising: the system imposing an upper limit on a number of supplier keywords for the supplier profile (Sweeney [0040] describes how user preferences may be expressed in profiles and can extent to acceptable and unacceptable formats including putting size limits on profiles).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to create a supplier profile with keywords to include the ability to limit the size of a profile because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did individually.  By limiting the keywords that define a profile, the combination enables that profiles are reasonably defined so that searches/matching or processing can be executed without causing runtime errors or bottleneck issues during execution.  
As per Claim 21 Subbloie describes limiting the number of selected offers on Pg. 22, but does not explicitly recite limiting the keywords in the profile. Sweeney further teaches:
wherein the upper limit of supplier keywords is equal to or less than 20 total supplier keywords(Sweeney [0040] describes how user preferences may be expressed in profiles and can extent to acceptable and unacceptable formats including putting size limits on profiles).  
Sweeney is combined based on the reasons and rationale set forth in the rejection of Claim 20 above. 

Therefore, it would have been an obvious matter of design choice to modify Sweeney to obtain the invention as claimed.
As per Claim 22 Subbloie describes limiting the number of selected offers on Pg. 22, but does not explicitly recite limiting the keywords in the profile. Kenedy describes in at least [0038, 0046, 0059, 0075] utilizing thresholds to address correlations to determine what constitutes a match.
wherein the upper limit of supplier keywords is 10 total supplier keywords (Sweeney [0040] describes how user preferences may be expressed in profiles and can extent to acceptable and unacceptable formats including putting size limits on profiles).
Sweeney is combined based on the reasons and rationale set forth in the rejection of Claim 20 above. 

Therefore, it would have been an obvious matter of design choice to modify Sweeney to obtain the invention as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




                                                                                                                                                                                             
/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623